 1   McGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH STACHEL
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
     PATRICK SNYDER,
 5
     Special Assistant United States Attorney
 6            160 Spear Street, Suite 800
 7            San Francisco, California 94105
              Telephone: (415) 977-8927
 8            Facsimile: (415) 744-0134
 9   Attorneys for Defendant
10                        UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12
     CLAUDIA CARRANZA,                        )    No. 2:19-cv-01354-CKD
13                                            )
           Plaintiff,                         )
14                                            )    STIPULATION & ORDER TO
           v.                                 )    REMAND PURSUANT TO 42
15                                            )    U.S.C. SECTION 405(g) SENTENCE
     ANDREW SAUL,                             )    FOUR
16
     Commissioner of Social Security,         )
                                              )
17                                            )
           Defendant.                         )
18                                            )
                                              )
19                                            )
20
21          IT IS HEREBY STIPULATED by the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner has agreed to
23   a voluntary remand of this case for further administrative proceedings, pursuant to
24   sentence four of 42 U.S.C. § 405(g).
25         On remand, the Appeals Council will remand the case to an administrative
26   law judge (ALJ) for a new decision.
27         As noted, this stipulation constitutes a remand under the fourth sentence of
28   Section 205(g) of the Social Security Act. 42 U.S.C. § 405(g).




                                             -1-
 1                                Respectfully submitted,
 2
 3        Dated: March 11, 2020                 McGREGOR W. SCOTT
 4                                              United States Attorney
                                                DEBORAH STACHEL
 5
                                                Regional Chief Counsel, Region IX
 6                                              Social Security Administration
 7
 8                                      BY:     /s/ Patrick Snyder
                                                PATRICK SNYDER
 9
                                                Special Assistant U.S. Attorney
10                                              Attorneys for Defendant
11        Dated: March 9, 2020
12                                      BY:      /s/ Jonathan Omar Pena
13                                              JONATHAN OMAR PENA
                                                Attorneys for Plaintiff
14
                                                (as authorized by email on 3.9.20)
15
16
                                      ORDER
17
          Good cause appearing, pursuant to stipulation, IT IS SO ORDERED.
18
19   Dated: March 12, 2020
20
21                                        _____________________________________
22                                        CAROLYN K. DELANEY
                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28




                                          -2-
